United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-3665
                       ___________________________

                           Marco Anthony Guirlando

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

   Union County Jail, also known as Union County Detention Center; Captain
Richard Mitcham; Ricky Roberts, Sheriff, Union County; Lt. Kevin Pendleton; Dr.
  Deanna Hopson; Nurse Sherie Rice; Lt. Paul Kugler; Lt. Billy Perry; Sgt. John
                           Ward; Sgt. Jedidiah Cotton

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Western District of Arkansas - El Dorado
                                 ____________

                         Submitted: November 1, 2022
                           Filed: November 4, 2022
                                [Unpublished]
                                ____________

Before COLLOTON, MELLOY, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.
      Marco Guirlando appeals following the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. After careful review of the record
and the arguments properly before us, we find no basis for reversal. Accordingly, we
affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Susan O. Hickey, Chief Judge, United States District Court for
the Western District of Arkansas, adopting the report and recommendations of the
Honorable Barry A. Bryant, United States Magistrate Judge for the Western District
of Arkansas.

                                        -2-